Citation Nr: 0715142	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for fibromyalgia and 
arthritis claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1943 to April 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 decision by 
the RO which reopened and denied the veteran's claim of 
service connection for fibromyalgia and arthritis claimed as 
secondary to PTSD.  In May 2006, the Board remanded the 
appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board remanded the appeal in May 2006 
for a VA examination to determine whether the veteran had 
fibromyalgia and/or arthritis and, if so, whether either 
disability was due to or aggravated by his service-connected 
PTSD.  While the veteran was examined by VA in August 2006, 
the examiner's opinion was somewhat confusing and did not 
provide an adequate response to the specific questions asked.  
The Board remand included a detailed description of the 
history of the veteran's claim and the conflicting medical 
opinions of record, and requested that the examiner determine 
whether the veteran has a current diagnosis of fibromyalgia 
and/or arthritis and, if so, whether either disorder 
developed secondary to the service-connected PTSD, or had 
permanently increased or worsened as a result of his PTSD.  
If either disorder was found to be aggravated by the 
veteran's PTSD, the examiner was also requested to quantify 
the degree of additional disability resulting from the 
aggravation.  

After reviewing the evidentiary record, the examiner stated 
that there was no mention of a diagnosis of fibromyalgia in 
the VA medical records.  He then opined, that "there was no 
diagnosis of PTSD [sic] and it is not a result of PTSD 
because [there is] no diagnosis of fibromyalgia."  He also 
opined that that the veteran's degenerative joint disease was 
a product of his age and life style.  However, the examiner 
did not offer any opinion as to whether the veteran's 
arthritis had been aggravated or otherwise permanently 
worsened by the service-connected PTSD.  

The Board notes that the evidence of record does include a 
diagnosis of fibromyalgia by three different private 
physicians, and opinions that suggest that the veteran's 
fibromyalgia and arthritis were either due to or aggravated 
by the service-connected PTSD.  Although a diagnosis of 
fibromyalgia has not been confirmed by VA at any time, it is 
unclear on what basis the VA examiner discounted the various 
private medical records that include a diagnosis of 
fibromyalgia.  Further, none of the prior VA examiners have 
ever offered an opinion as to whether the veteran's arthritis 
was aggravated by his PTSD although requested in the Board's 
remand.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the remand instructions 
were not complied with, the Board is required to remand the 
appeal for clarification of the August 2006 VA medical 
opinion.  Id; see also 38 C.F.R. § 19.9 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The case should be referred to the VA 
examiner who examined the veteran in 
August 2006 or if unavailable, to another 
suitably qualified examiner.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should provide a response to the 
following questions:  

1) Does the veteran have 
fibromyalgia at present?  If not, 
the examiner should provide a 
rationale that addresses the 
significance of the various 
diagnoses of fibromyalgia in the 
private medical evidence of record.  
If so, is it at least as likely as 
not that fibromyalgia and/or 
arthritis is due to or the result of 
the veteran's service-connected 
PTSD?  

2) If the arthritis and/or 
fibromyalgia are not caused by the 
PTSD, is it at least as likely as 
not that any identified fibromyalgia 
and/or arthritis is aggravated by 
the PTSD?  In responding to this 
question, the examiner should note 
that temporary or intermittent 
flare-ups of an injury or disease 
are not sufficient to be considered 
"aggravation" unless the underlying 
condition, in contrast with 
symptoms, has worsened.  If 
aggravation is noted, the degree of 
additional disability should be 
quantified, if possible.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

2.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

3.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether the 
identified fibromyalgia and/or arthritis 
are proximately due to or the result of, 
or aggravated by the service-connected 
PTSD.  The provisions of Allen v. Brown, 
7 Vet. App. 439 (1995) should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


